https://29029everesting.com/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are cancelled or amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chin Kim, (Reg. No. 54,220), on September 8, 2022. 

Listing of Claims:
	
1.	(Currently Amended) A method comprising:
operating, by a processor, on object model data, the object model data describing at least part of an object to be generated in additive manufacturing;
operating, by the processor, on pattern data describing an object pattern intended to be formed on at least a portion of the part of the object to be generated in additive manufacturing, wherein the object pattern comprises a shape or text on an exterior surface of the object, wherein the shape comprises a series of shapes that are gradually larger on internal layers of the object to form a wear indicator pattern; and
determining, by the processor, control data to control a print agent applicator to apply a pattern of fusing agent onto a part of a layer of build material, the pattern of fusing agent comprising a fusing agent area and a gap area that lacks fusing agent, wherein the gap area corresponds to the object pattern such that no fusing agent is applied to a part of the layer of build material that corresponds to the object pattern, wherein the build material in the gap area is fused by thermal bleed from the fusing agent area that surrounds the build material in the gap area such that a color of the build material of the object pattern in the gap area is different than a color of the build material in the fusing agent area.

10.	(Currently Amended) An apparatus comprising:
	processing circuitry, wherein the processing circuitry comprises:
	an interface to operate on object model data and pattern data, the object model data describing at least part of an object to be generated in additive manufacturing and the pattern data describing an object pattern intended to be formed on at least a portion of the part of the object, wherein the object pattern comprises a shape or text on an exterior surface of the object, wherein the shape comprises a series of shapes that are gradually larger on internal layers of the object to form a wear indicator pattern; and
	a control data module to generate control data to control a 3D printer to generate the object by selectively fusing successive layers of build material, and wherein the control data is to control a print agent applicator to apply a pattern of fusing agent onto a part of a layer of build material, the pattern of fusing agent comprising a fusing agent area and a gap area that lacks fusing agent, wherein the gap area corresponds to the object pattern such that no fusing agent is applied to a part of the layer of build material that corresponds to the object pattern, wherein the build material in the gap area is fused by thermal bleed from the fusing agent area that surrounds the build material in the gap area such that a color of the build material of the object pattern in the gap area is different than a color of the build material in the fusing agent area.


14.	(Currently Amended) A non-transitory computer-readable storage medium comprising a set of computer-readable instructions stored thereon, which, when executed by a processor of a printing system cause the processor to:
	operate on machine-readable object model data describing an object to be manufactured and machine-readable pattern data describing a pattern intended to be formed on a portion of the object to be manufactured, wherein the pattern comprises a shape or text on an exterior surface of the object, wherein the shape comprises a series of shapes that are gradually larger on internal layers of the object to form a wear indicator pattern;
	generate print instructions for generating the object; and
generate print agent data to cause no fusing agent to be applied to a region of build material corresponding to the pattern described by the machine-readable pattern data, wherein the region of build material with no fusing agent is fused by thermal bleed from an area of build material with a fusing agent that surrounds the region of build material with no fusing agent such that a color of the region of build material with no fusing agent is different than a color of the area of build material with the fusing agent.


16.	(Canceled)


Examiner's Statement of Reasons for Allowance

On August 8, 2022, applicant filed an RCE that amended the claims over the prior art of Tow and Puigardeu cited in the final office action on May 18, 2022.  The new added language includes the elements of: wherein the object pattern comprises a shape or text on an exterior surface of the object.  However, many references were found that teach 3D printing an object pattern of a shape or text on an exterior surface of the object which could be added to Tow and Puigardeu for an obvious rejection.  For example, Flores et al. (US PG Pub. No. 20160260001) teaches a three-dimensional printing device and method that prints both 2D and 3D barcodes on an external surface of an object. Examiner contacted attorney for applicant and attorney Jimmy Kim approved an examiner’s amendment (shown above) that now adds the elements of new claim 16 into independent claims 1, 10 and 14.  The new element of wherein the shape comprises a series of shapes that are gradually larger on internal layers of the object to form a wear indicator pattern; could not be found to make a proper obvious type rejection.  The prior art of Klammer (US PG Pub. No. 20180319086) was found that teaching 3D printing process that generates a wear indicator of a shape and that the wear indicator can be modulated a different levels. (Par. 0048 and figure 3. See also Par. 0028 – 0032.)  However, the object pattern in Klammer does not correspond with a pattern that contains no fusing agent.  Klammer and other prior art could not be found that teaches the element of an object pattern comprising a shape or text on an exterior surface; wherein the pattern of fusing agent comprising a fusing agent area and a gap area that lacks fusing agent, wherein the gap area corresponds to the object pattern such that no fusing agent is applied to a part of the layer of build material that corresponds to the object pattern, wherein the build material in the gap area is fused by thermal bleed from the fusing agent area that surrounds the build material in the gap area such that a color of the build material of the object pattern in the gap area is different than a color of the build material in the fusing agent area.  Klammer could not be added to Tow and Puigardeu because Klammer lacks the essential element of having a wear indicator that has a gap area that does not have fusing agent where the object pattern (or gap area) is fused by thermal bleeding.  New independent claim 17 is a method claim with similar elements as amended claim 1 above and is also allowable. The rejections of independent claims 1, 10, 14, and 17 and subsequent dependent claims are withdrawn. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116